Citation Nr: 0212585	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-08 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife, Appellant's son


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, PA (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's current vertigo is not causally or 
etiologically related to the veteran's active service.


CONCLUSION OF LAW

Vertigo was neither incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision 
and the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded a Travel Board hearing 
before the undersigned Board member.   The veteran has not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  As such, the Board finds that the duty to assist 
was satisfied and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
vertigo.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2001).

The evidence of record consists of the veteran's service 
medical records, VA medical records, and private medical 
records, along with a transcript of testimony at the 
aforementioned Board hearing and additional statements by the 
veteran and his family.

A May 1960 Report of Medical History for purposes of 
enlistment indicates that the veteran denied headaches, 
dizziness or fainting spells, and car, train, sea, or air 
sickness.  The contemporaneous Report of Medical Examination 
shows that clinical evaluation of the veteran's eyes, 
vascular system, lungs, heart, and neurological system was 
normal.  

Service medical records dated August 1962 show that the 
veteran complained of bilateral shoulder pain for two days 
and a temperature of 101 degrees.  Physical examination 
showed that the veteran's eyes were clear, that his throat 
was slightly red, and that his submandibular nodes were 
palpable.  Chest examination was normal.  The diagnosis was 
flu-like symptoms, and the veteran was hospitalized from 
August 26, 1962 to August 29, 1962.

The veteran's Report of Medical History for purposes of 
separation shows that the veteran denied dizziness or 
fainting spells, headaches, and ear or eye trouble.  However, 
the veteran reported experiencing car, train, sea, or air 
sickness.  He also denied treating himself for illnesses 
other than minor colds.  The contemporaneous Report of 
Medical Examination indicates that clinical evaluation of the 
veteran's ears, eyes, lungs, heart, and vascular system was 
normal.  Neurological evaluation was also normal.  

Private medical records dated January 1985 show that the 
veteran was treated for headaches, which were determined to 
be related to musculoskeletal spasms.  The record also states 
that urinalysis, thyroid, and blood sugar and count tests 
were normal.  In addition, an electrocardiogram, a chest x-
ray, and blood pressure readings were normal.

An October 1988 private medical record shows treatment for a 
stiff neck, diagnosed as a mild spasm.  Neurovascular 
examination was normal.  Increased blood pressure was noted.  

A June 1999 VA hospitalization record shows that the veteran 
was diagnosed with a right cerebellar syndrome, with 
metastasis or bleeding ruled out, and a possible right small 
pontine lacunar stroke.  The veteran complained of dizziness 
and double vision.  He reported experiencing a lot of stress 
at work and some depression, but denied suicidal ideation.  A 
history of five episodes of vertigo was noted.  Examination 
of the head, eyes, ears, nose, and throat were normal, and 
the veteran's pupils were equal, round, and reactive to light 
and accommodation.  His blood pressure was 140/95 and his 
heart had regular rate and rhythm.  Neurological examination 
showed that the veteran could not abduct the right eye, had 
double vision on extreme right lateral gaze, and had 
horizontal nystagmus.   There was no facial weakness and 
cranial nerves III and VI were intact.  Motor strength of the 
extremities was 5 out of 5 and sensation was intact.  
Coordination and cerebellar function revealed that the 
veteran had right-sided clumsiness, poor alternating 
movements on his right hand, and poor tandem gait.  An MRI 
showed some small punctate lesion on the right posterior 
frontal area in the sulci.  A CT scan was negative for an 
intracranial lesion and an ECG was normal.  

Follow-up treatment notes show the veteran was assessed with 
diplopia associated with vertigo.  Other treatment notes show 
that the veteran's eye movements were normal, his gait was 
stable, and that there was no evidence of ataxia or 
nystagmus.  His blood pressure was normal and there was no 
evidence of a heart murmur.  The examining provider noted 
that he conferred with another of the veteran's treating 
physicians, who felt that there was not a serious organic 
problem, and that a psychiatric consultation was recommended. 

Another VA hospitalization record dated June 1999 shows that 
the veteran was diagnosed with an adjustment disorder with 
paranoid features and status-post right cerebellar syndrome 
of unknown etiology.  A history of a right cerebellar 
syndrome with a possible right small lacunar stroke and a 
history of vertigo were noted, as was the veteran's report of 
an inner ear problem.  The veteran was hospitalized for 
irrational behavior.  An MRI was negative for underlying 
pathology and a lumbar puncture test was negative except for 
a slightly elevated protein level.  Examination of the heart 
was negative for murmur and showed regular rate and rhythm.  
Neurological examination showed that cranial nerves II 
through XII were intact, and there was no VI nerve palsy or 
nystagmus.  Coordination and cerebellar function were within 
normal limits.  

A July 1999 MRI of the Circle of Willis and cerebral arteries 
was within normal limits.

Private medical records dated July and August 1999 state that 
the veteran was under the care of D. J. Sedor, M.D. for 
dizziness and headaches.

A September 1999 record from R. M. Somma, M.D. at the John 
Heinz Institute of Rehabilitation Medicine states that the 
veteran reported that he began experiencing episodes of 
vertigo in May 1999.  He also reported that several weeks 
before he began having the episodes he bumped his head and 
had a low-grade fever without other signs of infection.  He 
related that he was admitted to a VA hospital due to diplopia 
and dizziness, wherein he was diagnosed with a lacunar 
stroke.  He also related that his double vision cleared up 
while he was hospitalized, but that his dizziness did not 
clear up completely and that he had occasional headaches.  He 
complained of difficulty thinking and his wife complained of 
personality changes.  The veteran reported that he had four 
episodes of vertigo over the years, each about a day or two 
long, and that the first episode was while he was in service.  
The veteran also reported a "healthy" past medical history, 
without any surgeries.  He also related that examinations of 
his eyes and ears have been normal.  Neurological examination 
was normal.  The impression was recent attack of prolonged 
vertigo, ataxia, and double vision, rule out vascular event 
and demyelinating disease, as well as rule out toxic-
metabolic, inflammatory process, and infectious process.  

A September 1999 record from M. A. Olenginski, D.O. noted an 
impression of vestibulopathy and possible cerebellar syndrome 
based on abnormal left-sided calorics with ENG testing and 
persistent right-sided nystagmus with positional testing.

Private medical records dated October 1999 from L. P. Potera, 
M.D. indicate that the veteran was treated for severe 
vertigo.  An associated neuro-physiology report shows that 
the veteran complained of double vision, but that visual 
evoked latency and morphology was within normal limits in 
both eyes.  An associated report from Wyoming Valley Health 
Care System states that the veteran had an abnormal 
cardiogram which was negative for evidence of fixed or 
reversible perfusion defects, wall motion or thickening 
abnormalities, and a left ventricular resting ejection 
fraction of 54 percent.  A chest x-ray was negative for 
active chest disease.  

Another record from Wyoming Valley Health Care System, also 
from Dr. Potera,  dated October 1999, indicates that the 
veteran was status-post foot surgery with cardiac arrhythmia 
by monitor.  The veteran reported a history of 
hospitalization and evaluation by VA for "chronic 
dizziness."  He also reported that he was light-headed.  
Examination of the lungs was clear, and examination of the 
heart showed regular sinus rhythm with premature ventricular 
complexes, but without murmurs or rubs.  The diagnosis was 
multifocal premature ventricular complexes.  Dr. Potera noted 
that the premature ventricular complexes may have contributed 
to the veteran's dizziness, but that "it [was] thought 
[that] the dizziness [was constant and presumably] improved 
considerably compared to [a] June hospitalization at the VA . 
. ," such that it was unlikely that there was a 
relationship.  He also noted that the etiology of the 
veteran's chronic dizziness was undetermined, but that the 
diagnosis may have been based on a prior cerebellar process.

A December 1999 record from Mercy Health Partners states that 
the veteran was impulsive and unable to concentrate on tasks, 
and became apprehensive when his wife attempted to answer 
questions on his behalf.  According to the record, the 
veteran reported that his episodes of dizziness began in May 
1999, followed by a severe headache and double vision.  He 
also reported that he hit his head on a low tree branch while 
at work but did not lose consciousness.  He related a history 
of severe headaches, visual deficit in the left eye, motion 
sickness, and an irregular heartbeat, but denied hearing 
problems.  He also related that he had dizziness due to the 
anxiety of the interview with the examining provider.   

A May 2000 letter from the Social Security Administration 
states that the veteran was found to be entitled to 
disability benefits due to a neurological primary disability 
and a musculoskeletal secondary disability, effective 
November 1999.

A June 2000 letter from Dr. Olenginski states that a 
September 1999 audiogram revealed high frequency 
sensorineural hearing loss, which became moderate at 4000 
Hertz.  The letter also states that auditory brain-stem 
response was normal, that an ENG revealed a 73 percent 
caloric weakness in the left ear with a fixed right beating 
nystagmus with head in the left horizontal position, and that 
optokinetic testing was asymmetric on the right side with a 
flat or declining response.

A June 2000 VA consultation report shows that the veteran 
reported that his problems began in May 1999 with an acute 
onset of dizziness, with severe vomiting and double vision.  
He denied any tinnitus, hearing loss, fullness or pressure in 
the ears, or fluctuating hearing prior to the "attack."  He 
also reported that his vertigo and vomiting subsided, but 
that he still had constant dizziness, which prevented him 
from driving or working.  He related that multiple MRIs and 
other tests were negative for a diagnosis, but that an ear, 
nose, and throat (ENT) physician told him that there was a 
problem with his left inner ear and blockage in the right 
ear.  He also related that he had been very anxious and was 
on medication for his anxiety.  The veteran also reported a 
severe episode of vertigo while stationed in Japan in 1962, 
which required hospitalization for a month, and that he had 
seven similar episodes since then.  Examination showed that 
the veteran was alert and oriented, but very anxious.  Tandem 
gait was unstable and his cranial nerves were intact.  
Examination of the ears showed clear ear canals, normal 
tympanic membranes, and was negative for otitis media, middle 
ear effusion, or otitis externa.  However, there was a small 
exostosis of the right external ear canal.  There was also no 
evidence of nystagmus.  The impression was an acute 
vestibular episode in May 1999, of an unclear etiology.  The 
examining provider noted that the veteran's central nervous 
system and other complaints could not be explained, and that 
the veteran's emotional problems were a contributing factor.

In a June 2000 statement, the veteran reported that he was 
hospitalized for three weeks in September 1962 for a stiff 
neck, dizziness, and vomiting, after flying from Philadelphia 
to Japan en route to Korea.  He also reported that he had 
experienced the "same symptoms at various times" since 
then. 

A July 2000 VA medical record indicates that Dr. Olenginski's 
ENG report was reviewed and that the findings of "paresis of 
the left labyrinth, right directional preponderance; right 
beating nystagmus on positional testing; asymmetric 
optokinetic nystagmus consistent with a central lesion" were 
consistent with prior damage to the left vestibular system, 
but did not rule out a central lesion.

An August 2000 letter from Dr. Oleginski indicates that the 
veteran's dizziness was not resolved, but that the veteran's 
hearing was unchanged, and that a repeat ENG was recommended.  

A September 2000 letter from V. B. Nakkache, M.D. states that 
the veteran began having difficulty with vertigo about a year 
prior to his May 1999 acute episode, and that his dizziness 
did not improve after his May 1999 episode.  The veteran 
reported that he no longer experienced nausea, vomiting, 
ataxia, or diplopia, but that he did have some insignificant 
headaches, poor short-term memory, and difficulty 
concentrating.  Dr. Nakkache noted that he had reviewed the 
veteran's records and obtained the veteran's medical history, 
including all of the veteran's radiology reports, which were 
negative, except for decreased vertebral response of the left 
side on an ENG.  Examination showed that the veteran was 
anxious.  Neurological examination showed that cranial nerves 
I-XII were intact, but there was some nystagmus or extreme 
right lateral gaze.  There was no facial paralysis, motor 
weakness, loss of sensation, and reflexes were 2+.  Tandem 
gait was done without difficulty.   Dr. Nakkache opined that 
the veteran's MRI of the brain was negative, but a possible 
small brain stem stroke affecting the vestibular nerve nuclei 
could not be ruled out, and was "more likely . . . the 
reason for his symptomatology."

A December 2000 VA neurology consultation report shows that 
the veteran complained of dizziness, described as 
"lightheadedness and [a] floating sensation in the head."  
The examining provider noted that the veteran was taking 
medication for mild depression and that a brain MRI 
reportedly showed fullness of the ventricles and mild 
atrophy.  The examining provider noted that the MRI findings 
were not age-appropriate.  Motor strength, reflexes, and 
sensation were normal.  Mental status examination was normal 
except for occasional errors in word output.  Cranial nerve 
examination showed nerve deafness on the right side and mild 
nystagmus on the right, without reproduction of the vertigo.  
The examining provider noted that the veteran's vertigo was 
secondary to Meniere's disease or benign positional vertigo.   

A January 2002 VA treatment note shows that the veteran was 
seen for follow-up of his high blood pressure and vertigo.  
The examining provider noted that the veteran had extensive 
testing with regard to his vertigo, but that nothing except 
ear disease was found and that his blood pressure was well 
controlled.
 
An undated statement by the veteran's son relates that he 
remembered the veteran having complaints of headaches and 
dizziness.  A 1962 letter to the veteran is also associated 
with the file, but does not mention any illness or treatment.  
A postcard from the veteran to his parents, postmarked 1962, 
is also negative for any illness or treatment, except that 
the veteran stated that his ears hurt from flying.  

The veteran was afforded a hearing before the Board in April 
2002.  According to the transcript, the veteran testified 
that he was nervous and dizzy.  He also testified that his 
dizziness began when he had to fly overseas in service, and 
that it may have been accompanied by nausea and vomiting.  He 
stated that these symptoms required him to be hospitalized 
while in Japan and that the symptoms continued while he was 
on the ground.  He reported motion sickness on a boat and 
that he thought that his complaints of dizziness, nausea, and 
vomiting were reported on his separation examination.   He 
also reported that he had continuous symptoms following his 
discharge, with episodes about once a year or every two 
years, but that he did not seek treatment, except for maybe 
his family doctor.  He also stated that his son began taking 
his blood pressure for him in 1983.  He also reported that 
his physicians cannot determine what caused his vertigo.  The 
veteran's son testified that the veteran had symptoms since 
the 1980s, with episodes sporadically over two months, and 
then again three months later, but that the frequency 
increased with the veteran's age.  The veteran's wife 
testified that the veteran's episodes of vertigo were more 
frequent than the veteran had testified, and that she began 
witnessing episodes in 1965. 

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
vertigo.  See 38 U.S.C.A. §§ 1110, 1131 (an award of service 
connection requires that the veteran incur a disease or 
disability during service).  The Board acknowledges that the 
veteran's service medical records indicate that the veteran 
was treated for flu-like symptoms during service and that the 
veteran reported experiencing motion sickness at his 
separation examination.  Nonetheless, the veteran's private 
and VA medical records do not show that the veteran's vertigo 
is related to his service.  Most significantly, the Board 
notes that review of the veteran's service medical records 
was negative for evidence of dizziness, headaches, vomiting, 
or other symptomatology that recent treatment records 
associate with the veteran's vertigo disorder.  In this 
regard, the Board points out that the veteran's August 1962 
treatment record only showed three days of hospitalization 
for a fever, reddened throat, and palpable submandibular 
nodes, without any notations of dizziness or headaches, and 
that his service medical records were negative for follow-up 
treatment.  Most significantly, the veteran's post-service 
treatment records do not indicate that the veteran's current 
symptomatology was related to his flu-like symptoms or his 
flying in service.   Likewise, the Board notes that the 
veteran repeatedly reported a different number of episodes 
since his service and different dates of onset.   Moreover, 
the veteran's treatment records and testimony indicate that 
the veteran's dizziness may be associated with his adjustment 
disorder or a neurological disorder, including a stroke.  It 
is also noteworthy that the veteran did not note any 
dizziness, nausea, or headaches at the time of his July 1963 
separation examination, that his clinical examination at 
separation was normal, and that there is no evidence that the 
veteran sought treatment for his dizziness until 1999, over 
thirty years after his discharge.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  See also Savage, 
supra.  

As such, the only evidence linking the veteran's current 
vertigo to his active service is the veteran's statements.  A 
causal link between the veteran's current vertigo and his 
service has not been established, and because the veteran is 
a layperson without medical training or expertise, his 
contentions do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  Thus, while the Board does not doubt the 
sincerity of the veteran's beliefs, there is simply no 
probative medical evidence of record to support his 
contentions.  See 38 U.S.C.A. § 5103A(d) (VA does not have an 
affirmative duty to obtain an examination of a claimant or a 
medical opinion from Department healthcare facilities if the 
evidence of record contains adequate evidence to decide a 
claim).  Accordingly, without a link between the veteran's 
service and the veteran's current vertigo, the Board finds 
that the veteran is not entitled to service connection for 
vertigo.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for vertigo.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied.


ORDER

Service connection for vertigo is denied.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

